DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species 1a, 2b, and 3a, corresponding to claims 1-10, 13, 15-18, and 20, in the reply filed on 10/18/21 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 110, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,741,630, hereafter referred to as the Patent. Although the claims at issue are not identical, they the Patent doesn’t include the recessed area.
	Regarding claim 1, the Patent teaches a display device comprising:
a first substrate in which a display area and a non-display area disposed outside the display area are defined (column 21, lines 35-36);
a second substrate which faces the first substrate (column 21, line 37); and
a cell seal which bonds the first substrate and the second substrate together (column 21, line 38),
wherein the cell seal comprises a bonding filament which is disposed between the contact area and the non-display area to connect the contact area and the first substrate and a frit seal which is disposed between the recessed area and the non-display area (column 21, lines 44-49).
Though the Patent fails to specifically teach an area recessed in a thickness direction and a contact area disposed outside the recessed area, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a recessed area in the invention of the Patent because the recessed area is really just a space let between the two substrates for the OLED’s.  The concept of leaving space for OLED’s is conventionally well known in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

As to claim 3, though the Patent fails to teach the contact area has a width of about 50 um to about 300 um, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width of the contact area through routine experimentation (MPEP 2144.05).
In re claim 4, though the Patent fails to teach the bonding filament at least partially overlaps the contact area, it would have been obvious to one of ordinary skill in the art at the time of the invention to do this in the invention of the Patent because the Patent teaches is seals the display area (column 21, lines 50-52) and sealing it such it at least partially overlaps the contact area would be an obvious placement.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 5, the Patent (claim 3) teaches the bonding filament has a width of about 10 um to about 300 um.
Pertaining to claim 6, though the Patent fails to teach the second substrate further comprises inner sidewalls which connect the recessed area and the contact area, wherein an opening is defined by the inner sidewalls, the recessed area and the first substrate, and the frit seal fills the opening, it would have been obvious to one of 
In claim 7, though the Patent fails to teach a middle area which is disposed between the recessed area and the contact area and has a different refractive index from that of the recessed area, it would have been obvious to one of ordinary skill in the art at the time of the invention to use middle area in the invention of the Patent because it a conventionally known and used transition for the display area to the contact area.
Regarding claim 8, though the Patent fails to teach the middle area has a width of about 5 um to about 30 um, It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width through routine experimentation (MPEP 2144.05).
With respect to claim 9, though the Patent fails to specifically teach the non-display area comprises an upper non-display area disposed on an upper side of the display area, a lower non-display area disposed on a lower side of the display area, a left 
As to claim 10, though the Patent fails to teach the bonding filament is disposed over the upper non-display area, the left non-display area and the right non-display area, and the frit seal is disposed in the lower non-display area, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the Patent because it is aa conventionally known and used configuration.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 13, the Patent (claims 4 & 5) teaches the bonding filament comprises a central portion and a peripheral portion disposed outside the central portion, wherein the central portion and the peripheral portion have different refractive indices.
Concerning claim 15, though the Patent fails to teach a distance from a surface of the contact area to a surface of the recessed area is greater than or equal of a height of an organic light emitting diode, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize this distance through routine experimentation (MPEP 2144.05).
Claims 16-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,075,259 . Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent fails to specifically teach the display are and non-display area.
Pertaining to claim 16, the Patent teaches a method of manufacturing a display device, the method comprising:
preparing a first substrate and a second substrate which faces the first substrate (column 21, lines 34-35); 
applying a frit onto the first substrate or the second substrate to overlap the non-display area of the first substrate (column 21, lines 34-35);
forming a bonding filament for connecting the contact area and the first substrate by irradiating laser beam in a state where the contact area and the first substrate are in contact with each other, and forming a frit seal by curing the frit (column 21, lines 37-40).
Though the Patent fails to teach the first substrate has a display area and a non-display area disposed outside the display area, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a display area and a non-display area in the invention of the Patent because they are conventionally known and used in display devices.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Though the Patent fails to teach forming a recessed area and a contact area disposed outside the recessed area by recessing a part of the second 
In claim 17, though the Patent fails to teach the laser beam is a femtosecond laser beam having a pulse width of about 200 femtoseconds to about 500 femtoseconds, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the laser beam through routine experimentation (MPEP 2144.05).
Regarding claim 18, the Patent (claim 2) teaches a focus of the laser beam is set inside the first substrate, and a depth of focus is about -100 um to less than about 0 um.
With respect to claim 20, the Patent (claim 5) teaches one or more insulating films are formed on the first substrate and further comprising removing the insulating films, wherein the contact area contacts a part of the first substrate from which the insulating films have been removed.

Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        11/5/21